SIBLEY, Circuit Judge
(dissenting).
While I think the majority opinion overstates the plaintiff’s case and understates that of ’the defendants, the verdict might be upheld but for errors in presenting the case to the jury. These errors are: (1) The refusal to submit the question whether any of the- defendants did in fact institute a prosecution- of- the plaintiff. (2) The ' instruction that if one defendant was guilty all were, though the only evidence of malice is as to Tucker. (3) A wrong definition *402of malice was given. (4) The charge on the measures of damages was wrong and in view of the size of the verdict the error should be noticed without special objection made.
As to the objections to the charge the record shows that oral and written requests were made by each side. Among other requests defendants’ counsel said: “We would like for you to instruct the jury to the effect that if Mr. and Mrs. Tucker did not know that this particular lady was going to be arrested upon the information that was communicated to them by these detectives, that under those circumstances they could not be held liable for her arrest. They testified they expected her to stay on, that they introduced her to the new man the same day she was arrested.” The Court said: “I deny that charge and will deal with it in a charge of my own. * * Let the record show that exceptions are allowed to each counsel for each party to my refusal to give the charges requested and an exception is allowed to each to the charges I give on my own account.” . No further objection was needed to the points thus brought to the court’s attention and ruled upon.
(1) The answer flatly denied that the defendants had prosecuted the plaintiff. She had the burden of showing the defendants had initiated the criminal proceeding against her, as the very first step in her case. 3 Restatement, Torts, § 672(1). Ward v. Allen, 152 Fla. 82, 11 So.2d 193; Duval Jewelry Co. v. Smith, 102 Fla. 717, 136 So. 878; Fisher v. Payne, 93 Fla. 1085, 113 So. 378. She sought to prove it by calling Tucker as a witness. He testified, as Mrs. Tucker afterwards did, that neither of them instructed the prosecution and neither had at any time requested that the plaintiff be prosecuted, that they had no ill will to her and expected her to continue at work. Tucker testified that on the detectives’ report that $311 in liquor or money was short for the three or four days it covered, a claim was made on an insurance company, which paid the claim, and he believed the insurance company had put the matter before the Solicitor. Both Mr. and Mrs. Tucker testified that they were requested by the Solicitor’s secretary to come to his office, and they and the detectives were questioned by him but they did not know who he was going to prosecute or for what offense. The Solicitor made the accusation and issued the warrants and caused the arrests afterwards, without their participation. Tucker discharged two of the men, but did not discharge or threaten to discharge the plaintiff, as she herself testifies, but a few minutes before she was arrested he introduced her to a new man whom he had hired, and asked her to instruct him and “break him in.” She testifies also that the Tuckers had not manifested any ill will to her, and Tucker had, .when she was employed about two weeks before, warned her that stealing was going on. She testifies she heard Tucker say a,t the criminal trial to his wife, “We sure have got the goods on them this time. Ten years for embezzlement is a long time,” but .it was said in her presence, and very probably was said about the men, who had been suspected long before she was employed. The Solicitor, who could have best told who directed the prosecution, did not testify. The men were probably guilty of stealing liquor or its proceeds. They do not sue here. They were acquitted because the proof offered related only to missing liquors, and not to $311 in money which the accusation alleged was embezzled. The Solicitor appears to me to have made two errors, one in failing to make his accusation relate to the liquors, and the other in accusing this plaintiff at all. I think the defendants’ motion for an instructed verdict on the ground that the evidence shows they did not institute the prosecution may have been properly denied, though that is a close question. I see no reason to doubt that it should have been submitted to the jury.
What 'the court did was to tell the jury this: “The question that you have in analyzing this testimony is not whether the defendants brought about this prosecution, instituted it, but whether they in good faith made a full, fair and complete disclosure of all the facts to the prosecuting attorney, and when you sift the case down that is what you gentlemen are going to have to decide on this testimony.” , Nowhere was the issue submitted whether all *403or any of the defendants requested or intended a prosecution of the plaintiff as distinguished from the bartenders and waiters. There was no duty to make full disclosure as to her if they did not intend to prosecute her. This charge deprived the defendants of their best defense.
(2) The judge also told the jury this: “Three defendants are named in this case, Good Holding Company, the owner of the hotel property, Carolyn Good Tucker, the principal stockholder of that Company, and Owen Tucker her husband. Gentlemen, Owen Tucker and Carolyn Good Tucker were acting as agents for the Good Holding Company in the operation of that hotel and anything that they did in connection with the business of the hotel was done as agents of the hotel and the hotel would be liable for their acts. The law also makes the agent personally liable in cases of this character.” Tucker was the actor in -this matter, and all the sayings relied on to show malice are his sayings alone. Though having no formal employment by Good Holding Company and no salary, he was in fact the manager of the Cocktail Lounge of the hotel. He had authority to hire and fire employees there, and it was his duty to stop stealing there. It seems that in Florida at least such an agent has no authority to institute for the corporation a criminal prosecution for acts already done. In Winn & Lovett Grocery Co. v. Archer, 126 Fla. 308, 171 So. 214, 217, we read: “There is a marked distinction between a false imprisonment or arrest caused by an agent for the purpose of protecting property, or recovering it back, and an arrest or imprisonment caused for the purpose of punishing an offender for an act already done. Ordinarily, there is no implied authority in a servant having the custody of property, to take such steps as he thinks fit to punish a person who he erroneously supposes has committed a crime against the property, and the trend of decision is against holding the master liable when the arrest has been made after the supposed crime has been committed, and not for the protection of his property or interests.” S. H. Kress and Co. v. Powell, 132 Fla. 471, 180 So. 757, is not applicable to Tucker. If it is, the corporation was at least entitled to have an issue as to whether Tucker was trying to protect the liquors in his charge which he could have done simply by firing the dishonest employees, or whether he was seeking to prosecute for past acts to punish them; and the even narrower question of what he was seeking to do in reference to the plaintiff herself. The charge given was plainly wrong.
(3) Requests were also made as to the charge on malice. The charge given as to which exception was allowed as above stated was this: “In cases of this character malice does not have a technical meaning of a personal hatred or dislike of the individual prosecuted. It may mean that the persons bringing about the prosecution were prompted by motives they consider advantageous to them in causing the prosecution to be brought about. Where a person believes that a crime has been committed by some one in his employ but is without knowledge as to which of the group committed the crime and brings about a prosecution of the entire group in an effort to punish the one guilty, he would be guilty of malicious prosecution of those innocent of the offense.” The first quoted sentence makes some advantage to the instigator of the prosecution a sufficient test of malice. Apparently the court had in mind an action for abuse of legal process, which this is not. If the test of malice in a suit for malicious prosecution be that stated, all prosecutions to stop stealing would be malicious. As applied to Tucker as the corporate agent, he could act for the corporation in prosecuting only to protect the property in his charge, but under this instruction that very motive would make any unsuccessful prosecution malicious. I think that is not the law.
The second sentence, as to the individual defendants, could be interpreted to mean that a prosecution in wanton disregard of the rights of the innocent could be malicious, and is close to the question of total want of probable cause which may show malice; but the only evidence of such a purpose here is some precedent expressions of Owen Tucker, unknown to his wife or the corporation. The instruction might apply to him individually, but it was wrong in a charge which had refused any consider*404ation of whether the defendants had sought, at all to include the plaintiff in the prosecution, and had given the jury the instruction in effect that if Tucker was liable all" were liable.
(4) The verdict of $7,000 appears to be excessive. This in itself is not the responsibility of a federal appellate court. But the court should consider the more carefully errors in the trial which may have caused it. The plaintiff testified to no monetary loss. She spent one night in jail, but testifies that it was clean and the deputy sheriffs treated her very nicely. She gave bond the next morning and went to the hotel where the Tuckers paid her her full wages. She obtained other employment at once, but quit it voluntarily because she feared she might be embarrassed by Tucker, who however she says never did or said anything to that end. She was tried and publicly vindicated’ twenty-one days after her arrest. She got other em- ' ployments. She testifies that she lost no employment since “as the result of her - employers discussing this incident.” After some weeks she went home to another State where she married, having been theretofore divorced. She came back with her husband to Miami to live. After the trial of this case on a motion for new trial for newly discovered evidence it was shown-by the court records in Miami that she was on Feb. 21, 1948, convicted under the name of Rustine Evans of running a bawdy house and sentenced to serve fifteen days in jail *ind pay a fine of $250. On March 21, 1948, her place was again raided and both she and her husband were arrested and convicted on the same- charge and each sentenced to serve fifteen days in jail and to pay a fine of $250. This newly discovered evidence of ex post facto occurrences was not ground for a new trial. But I can’t help thinking that if serving fifteen days in jail did not deter plaintiff for two weeks even from joining her husband in repeating the same offense, $7,000 for one night in the same jail is too much for these defendants to pay. The eloquent conclusion of the majority opinion that the plaintiff went bad because she had been stripped by defendants of her good reputation and ability to obtain her customary employment is chivalrous, but wholly imaginative under this record.
Although no objection was made to the charge on the measure of damages, it was, -a fundamental error that left the jury without any guide. It was: “The amount of damages is a matter for you gentlemen to determine, an amount that you business men are .authorized to determine in your judgment, of course not to exceed the amount claimed in the complaint in this case.” There was no explanation of, the kinds of damages, especially general damages to vindicate -a right, and punitive damages to prevent a repetition of the wrong or punish actual malice. There was no warning to be fair and just to all parties in the exercise of a fair discretion. The jury were told to award any amount they might determine- not in excess of the amount sued for.
I think the trial was not according to law in the points above discussed, and a new trial is due to justice.
Rehearing denied; SIBLEY, Circuit Judge, dissenting.